 Case: 4:17-cr-00522-RLW Doc. #: 42 Filed: 09/09/20 Page: 1 of 3 PageID #: 135




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
        vs.                                  ) No. 4:17-CR-522 RLW
                                             )
NATHAN WYATT,                                )
                                             )
               Defendant.                    )


 MOTION TO CONTINUE THE SEPTEMBER 28, 2020 CONSOLIDATED PLEA AND
                      SENTENCING HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, Gwendolyn Carroll, Assistant United

States Attorney, and Laura-Kate Bernstein, Department of Justice Senior Counsel, and hereby

respectfully requests the Court continue the consolidated plea and sentencing hearing in the

above-captioned case to September 21, 2020. Counsel for the United States is unavailable on the

currently scheduled hearing date. Counsel for the Defendant has no objection to this

continuance.

        WHEREFORE, the United States respectfully requests a continuance to September 21,

2020.


                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY
Case: 4:17-cr-00522-RLW Doc. #: 42 Filed: 09/09/20 Page: 2 of 3 PageID #: 136




                                   /s/ Laura-Kate Bernstein
                                   LAURA-KATE BERNSTEIN
                                   Senior Counsel
                                   Maryland Bar Number 1212110224
                                   Computer Crime & Intellectual Property Section
                                   U.S. Department of Justice
                                   Email: Laura-Kate.Bernstein@usdoj.gov

                                   /s Gwendolyn E. Carroll
                                   Gwendolyn E. Carroll #NY4657003
                                   Assistant United States Attorney
                                   111 South 10th Street, Room 20.333
                                   St. Louis, Missouri 63102
                                   (314) 539-2200
 Case: 4:17-cr-00522-RLW Doc. #: 42 Filed: 09/09/20 Page: 3 of 3 PageID #: 137




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Brocca Morrison, Assistant Federal Public Defender.


                                             /s/ Laura-Kate Bernstein
                                             LAURA-KATE BERNSTEIN
                                             Senior Counsel, USDOJ
